Case 1:19-cv-04650-AJN-SN Document 105-25 Filed 03/02/21 Page 1 of 4




                        EXHIBIT 25
             Case 1:19-cv-04650-AJN-SN Document 105-25 Filed 03/02/21 Page 2 of 4



Exela-Newark


From:                              Rami Kranz <rkranz@starbucks.com>
Sent:                              Wednesday, February 6, 2019 9:56 PM
To:                                Robyn Ruderman
Subject:                           FW: Stores purchasing pest control items: FYI




Rami Kranz CP FS


Manager, Quality Assurance


New York Metro and New Jersey Region


STARBUCKS COFFEE COMPANY


(646) 574-8205 <tel:{646)%20574-8205> mobile


rkranz@starbucks.com <mailto:rkranz@starbucks.com>




From: Rami Kranz <rkranz@starbucks.com>
Date: Thursday, September 13, 2018 at 2:16 PM
To: Keith Costello <KCostell@starbucks.com>
Cc: Tracey Gaven-Bridgman <tgavenbr@starbucks.com>, Dan Shallit <dshallit@starbucks.com>. Jasmine Onumah
<jonumah@starbucks.com>, Alvin Rampal <arampal@starbucks.com>, Joseph De Metro <jdemetro@starbucks.com>,
Nancy Van Kleunen Curran <nvankleu@starbucks.com>
Subject: Re: Stores purchasing pest control items: FYI




Hi Keith,




FYI, Since your last email I have been recommending stores concentrate on cleaning and leave the pest control vendors
to do their job.


Thank you.




                                                            1


        CONFIDENTIAL
        CONFIDENTIAL                                                                                  DEF0000154
                                                                                                      DEF0000154
             Case 1:19-cv-04650-AJN-SN Document 105-25 Filed 03/02/21 Page 3 of 4




Rami Kranz


Regional Retail Quality Assurance Manager, New York Metro


STARBUCKS COFFEE COMPANY


(646) 574-8205 <tel:(646)%20574-820S> mobile

                                                                                                                         :
rkranz@starbucks.com <mailto:rkranz@starbucks.com>                                                                       I




On Sep 13, 2018, at 13:14, Keith Costello <KCostell@starbucks.com <mailto:KCosteil@starbucks.com> > wrote:


Tracey,


Wanted to make you aware that an inspector from NY5 DEC is auditing 42nd & Park today - specifically looking for store
bought sprays and other pest control items. This likely stems from the message I sent you back in July (see below). We
made the DM and RDO teams 3ware but will recommunicate to them as well as our pest control suppliers.




Keith




From: Keith Costello
Sent: Thursday, July 12, 2018 8:35 AM
To: Tracey Gaven-Bridgman <tgavenbr@starbucks.com <mailto:tgavenbr@starbucks.com> >
Cc: DanShallit <dshallit@starbucks.com <mailto:dshallit@starbucks.com> >; Rana Saab <rsaab@starbucks.com
<mailto:rsaab@starbucks.com> >; Rami Kranz <rkranz@starbucks.com <mailto:rkranz@starbucks.com> >; Jasmine
Onumah <jonumah@starbucks.com <mailto:jonumah@starbucks.com> >
Subject: Stores purchasing pest control items: FYI
Importance: High




Morning Tracey,


One of the pest techs from AVP Termite and Pest Control, who was our main tech in stores, was let go from that
company after we stopped using their services. I don't know if the two are related, however he sent me an email
(attached) which concerned me. I wanted to provide visibility to you, Dan, Rana and QA. I've already notified Nancy.




His statement of stores using sprays and other pest control items is what concerns me...we do have times when stores
will take matters of pest control into their own hands (hot shots in particular), We all know this isn't a Starbucks
approved process and quickly address it if we or our supplier finds them.



                                                              2


        CONFIDENTIAL
        CONFIDENTIAL                                                                                        DEF0000155
                                                                                                            DEF0000155
             Case 1:19-cv-04650-AJN-SN Document 105-25 Filed 03/02/21 Page 4 of 4
                                                                                                                         '
                                                                                                                         1




If he did in fact report us to the NYS DEC (New York State Department of Environmental Conservation) there could be an
investigation.! spoke to Joseph De Metro yesterday regarding this as well: I've attached his email response.




I'll be notifying our pest suppliers to remove any items that aren't approved (bug sprays, hot shots) and my team is
communicating this same message to the DM and RDO team so they can help message to the stores as well.



                                                                                                                         i
Please let me know if you have any questions
                                                                                                                         I




Keith                                                                                                                    i
                                                                                                                         I




                                                                                                                         I




                                                             3


        CONFIDENTIAL
        CONFIDENTIAL                                                                                      DEF0000156
                                                                                                          DEF0000156
